PER CURIAM.
This is an appeal by the plaintiff below from a final summary judgment in favor of the defendants, who were sued as endorsers on a note made by one William E. Davis to the plaintiff.
Although the maker’s signature was followed by a seal, the endorsements were unsealed. The defendants pleaded the five year statute of limitations, which the plaintiff sought to overcome by showing part payment by the maker within the period of limitations.
 We conclude that the lower court was correct in holding that the contract of endorsement was a separate contract from that of the maker; that the endorsement was not a sealed instrument; and that part payment by the maker, in and of itself, did not toll the statute as to the endorsers. Fourth National Bank of Jacksonville v. Wilson, 88 Fla. 48, 101 So. 29; and Coker v. Phillips, 89 Fla. 283, 103 So. 612.
The judgment below is affirmed.
WIGGINTON, Acting C. J., and CARROLL, DONALD K., and SACK, JJ., concur.